ORMOND, J.
Jesse Brashear, a Choctaw Indian, died in the Indian nation, previous to our laws being extended over it, in possession of a number of slaves. His widow afterwards married one Wall, since which time, and since that portion of the Indian nation has been erected'into the county of Sumter, a portion of these slaves have been levid on, as the property of Mrs. Wall, and claimed by one of the children of Brashear, in the name of himself and the others.
What are the rules of descent among the Choctaws, or whether they have any established usage or custom, having the force of law, by which the widow is entitled to a portion of her husband’s estate, or whether she hada separate estate in any of'these slaves, are subjects upon which the record is silent. In the absence of such proof, it appears to us, the necessary presumption must be, that in a savage tribe, laws do not exist, regulating the descent of property, and that being in a state of nature, the property would belong to the first occupant. This was the wife, or the wife and children of the deceased, as it appears they were found in possession of the property after his death.
After these people became subject to^our laws, by the jurisdiction of our courts being extended over the country in which they lived, the property in their hands, would be subject to the payment of their debts, as possession is prima fa-cie evidence of title. In whom that possession was, whether in Mrs. Wall alone, or jointly with her, and her children, or in the children alone, was a question of fact for the jury. If the possession was in Mrs. Wall, either separate or joint, it was as we have seen, prima facie evidence of title in her, and to the extent of her interest, was subject to the payment of her debts. It then devolved on the claimants to show a title in themselves. If they asserted this title in virtue of a Choctaw law, usage, or custom, it devolved on them to establish it. A party seeking the advantage of a foreign law, must prove its existence. [Talbot v. Seaman, 1 Cranch, 38.]
The case is still further involved by the circumstance, that after the jurisdiction of the state was extended over that portion of the Choctaw nation, now Sumter county, administration of the estate of Jesse Brashear, was granted by the *634orphans’ court of that county, to one Womack, who retained it several years, and that in 1841, James Hair was appointed administrator de bonis non.
Although Brashear died in the Indian nation, before it was subject to our law, there can be no doubt the orphans’ court of Sumter could grant administration of the estate found within its jurisdiction, as in no other mode, could debts which he might have owed be enforced. The fact that Jesse Brashear died, whilst the country he resided in was a part of the Indian nation, and not subject to our law, would have no other effect than to regulate the distribution of the property after the debts were paid according to the usages and customs of the tribe, if any there were, providing for the succession of personal 'property.
It appears from the record, that the estate has been settled, but we infer from the charge moved for, as well as that given, that no order of distribution has been made, and until that is done, the legal title must remain in the administrator no matter where the possession is. If however, the debts being all paid, the parties interested, with the assent of the administrator, express or implied, have made an amicable division of the property, or have agreed to keep it together in common, it cannot be doubted, it would be responsible for their debts in proportion to their interest in it.
The case is still further perplexed by the marriage of Wall with the widow of Brashear, the sale of the slaves for the payment of Wall’s debts, and their purchase by the heirs of Brashear, the present claimants.
In trials of the right of property, under our statute, when the plaintiff in execution has made out a prima facie case, the claimant must prove property in himself; he cannot defeat the plaintiff by proving property in a third person. [B’k at Montgomery v. Parker, 5 Ala. 738.] For this purpose, doubtless, the evidence was offered. Proof of the marshal’s title would avail nothing, without the further proof that Wall had also a title to the slaves, which could be sold under execution, but the party had the right to introduce his testimony, in the order he thought proper, and the court could not reject it if competent testimony, because without further proof *635it did not make out the case. It was in fact rejected by the court, because the authority under which the - marshal sold, as well as his title, was not produced.
-The general rule is unquestionable, that where one deraigns title to property, either real or personal, by a purchase at an execution sale, he must show a judgment authorizing a sale, but in our opinion that doctrine does not apply to this case. It is the necessary inference from this record, that Wall does not controvert the title thus acquired, but has acquiesced in it. This being the case, the plaintiff who is a stranger to the judgment against Wall, has not the right to question it, and the production of the marshal’s conveyance of the slaves, accompanied by a delivery of possession to the ^claimants, was, as against the plaintiff in execution, prima facie evidence of right to sell. It did not however conduce to prove a title in Wall, as against the defendant in execution, whose title the plaintiff in execution is asserting, and would be entirely valueless without additional substantive proof, that Wall had a title to the slaves, which could be sold by the marshal and conveyed to the claimants.
Applying the law to the facts of the case, and the action of the court upon them, it appears the court erred in excluding the bill of sale of the marshal which was competent testimony as one link of the claimant’s title, and in refusing to charge that the individual interest of a distributee was not the subject of levy and sale by execution.
We are also inclined to think, that the verdict and judgment are insufficient, but as it is not necessary to express an opinion upon this point, we abstain from doing so.
Let the judgment be reversed and the cause remanded.